Matter of Congregation Shaare Zedek v Leventhal (2018 NY Slip Op 04284)





Matter of Congregation Shaare Zedek v Leventhal


2018 NY Slip Op 04284


Decided on June 12, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2018

Richter, J.P., Webber, Kahn, Kern, Oing, JJ.


6841 155623/17

[*1]In re Congregation Shaare Zedek, Petitioner-Respondent,
vSteven R. Leventhal, Objector-Appellant.


Michael M. Buchman, New York, for appellant.
Axinn, Veltrop & Harkrider LLP, New York (Russel M. Steinthal of counsel), for respondent.

Order, Supreme Court, New York County (Debra A. James, J.), entered July 27, 2017, which, insofar as appealed from as limited by the briefs, denied appellant's objection to the petition for lack of standing, unanimously affirmed, without costs.
Petitioner religious corporation seeks authorization pursuant to Religious Corporations Law § 12 and Not-for-Profit Corporation Law §§ 510 and 511 to redevelop the site of its synagogue building into a mixed-use synagogue and residential condominium. Appellant opposes petitioner's project. However, he lacks standing to be heard in opposition to the petition, because he is not a "member, officer or creditor" of petitioner, (Not-for-Profit Corporations Law § 511[b]; see Female Academy of the Sacred Heart v Doane Stuart School, 91 AD3d 1254 [3d Dept 2012]; Matter of Bridge to Spiritual Freedom, 304 AD2d 574 [2d Dept 2003]; Matter of Friends World Coll. v Nicklin, 249 AD2d 393, 394 [2d Dept 1998]). Appellant's status as a potential creditor, by virtue of the fact that he is the plaintiff in a pending action against petitioner, does not constitute status as a judgment creditor or otherwise suffice to confer standing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 12, 2018
CLERK